         Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.95 Page 1 of 27



     1    ARENDSEN CANE MOLNAR LLP
          Hamilton E. Arendsen
                                                                              FILED
     2

     3
          California Bar Number: 212844
          550 West C Street, Suite 1150
          San Diego, California 92101
                                                                          I OCT l          2019    I
                                                                        CLERK, U.S. DISTRICT COU=1.T
          Telephone: (619) 535-3910                                  SOUTHERN OJ.S.TRICT :JF C.:.L 1.FORNIA
                                                                     BY        'l:::n'}/            DE~L.1Y
     4    Fax:        (619) 535-3920
          Email:      harendsen@arendsenlaw.com
     5
          THE HANRAHAHN FIRM
     6    Corey P. Hanrahan
          California Bar Number: 256835
     7    402 West Broadway, Suite 1760
          San Diego, California 9210 I
     8    Tel:        (619) 377-6522
          E-fax:      (619) 377-6662
 9        Email:      corey@hanrahanfirm.com
1o        ATTORNEYS FOR RELATOR
11                           UNITED ST ATES DISTRICT COURT
12                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA

13
          UNITED STATES OF AMERICA, ex rel.
                                                         16-CV-1835-L (NLS)
14        JOHN POLANCO,
15              Plaintiff-Relator,                       FIRST AMENDED COMPLAINT

16        V.
                                                               [UNDER SEAL]

17
                                                         JURY TRIAL DEMANDED
          PHAMATECH, INC.; and TUAN PHAM,
18
                Defendants.
19

20
                              FIRST AMENDED COMPLAINT FOR
21
                               FALSE CLAIMS ACT VIOLATIONS
22
               UNDER 31 U.S.C. § 3729, ET SEQ. AND EMPLOYMENT CLAIMS
23
                1.    This is an action brought on behalf of the United States of America
24
          by John Polanco, by and through his attorneys, against Phamatech, Inc., and Tuan
25
          Pham, an individual, pursuant to the qui tam provisions of the Federal Civil False
26

27

28
                                                  1
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.96 Page 2 of 27



      Claims Act, 31 U.S.C. § 3729, et seq. (the "FCA"). Mr. Polanco also advances
 1
      employment claims against Phamatech.
 2
                                               I.
 3
                                   Preliminary Statement
 4
            2.     This suit seeks to recover millions of dollars m taxpayer money
 5
      illegally obtained by an independent clinical laboratory, Phamatech, Inc.
 6
      ("Phamatech"), and its owner and Chief Executive Officer, Tuan Pham ("Mr.
 7
      Pham") (collectively "Defendants"), through the perpetration of two separate
 8
      schemes.    Through the execution of these schemes, Defendants submitted
 9
      extensive false claims under the FCA.
10          3.     The first scheme involved an orchestrated effort to defraud the federal
11    Medicare and Medicaid programs (hereinafter the "Government Programs") out of
12    funds paid for the testing of urine samples. This scheme had two components.
13          4.     First, in order to secure large volumes of samples for testing in its
14    laboratories, Defendants paid kickbacks to referral sources. The recipients of
15    these kickbacks included marketing companies, purported marketing companies
16    that were actually owned by doctors, clinics and other laboratories (collectively

17    "Health Care Providers"), and Health Care Providers directly through receipt of

18    free products, namely specimen cups. The samples provided as a result of these

19
      kickbacks were tested by Phamatech and billed to the Government Programs.
      This conduct constitutes a clear violation of the Anti-Kickback Statute (the
20
      "AKS") and similar schemes have been prosecuted successfully by the United
21
      States Department of Justice under the FCA.
22
            5.     Second, in addition to securing samples through improper referrals,
23
      Defendants tested samples that they knew were not medically necessary and billed
24
      Government Programs        for reimbursement.       Each claim      submitted    for
25
      reimbursement for such testing constituted a separate violation of the FCA.
26

27

28
                                               2
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.97 Page 3 of 27



                6.    The second scheme involved the submission by Defendants of false
 1
      claims related to a large forensic testing contract with the United States.
 2
      Specifically, in or around 2004, Phamatech bid on and obtained a contract with the
 3
      General Services Administration ("GSA") for the forensic testing of urine samples
 4
      for inmates housed in the federal Bureau of Prisons. In order to obtain, keep, and
 5
      renew this contract, Phamatech certified, among other things, that it would only
 6
      provide products approved by the Food and Drug Administration ("FDA"). It also
 7
      certified that it would provide the GSA with "most favored customer" pricing - or
 8
      the lowest price available for services and products covered by the contract.
 9
                7.    However, Phamatech did neither. It sold cups to GSA that were not
10    approved by the FDA and charged non-government customers less, or in some
11    instances nothing at all, for comparable services and products, namely specimen
12    cups. When audited, Phamatech, at the direction of Mr. Pham, selectively chose
13    which invoices to provide to auditors in order to hide this fraud. Accordingly, not
14    only should Phamatech never have received the forensic testing contract with the
15    United States, but each claim submitted in violation of Phamatech's certifications
16    violated the FCA.
17              8.    In sum, Defendants billed Government Programs for the testing of

18    samples secured through improper kickbacks, that it knew were not medically

19
      necessary, or that violated the terms of its contract with the United States. Each
      such claim constituted a separate violation of the FCA.           Such claims for
20
      reimbursement allowed Defendants to exponentially grow its profits at the expense
21
      of the American taxpayer.
22
            9.        Defendants should be held to account for their fraudulent conduct at
23
      the monies paid to Defendants under these illegal schemes returned to the United
24
      States.
25
                10.   In addition, Mr. Polanco seeks to recover damages from Phamatech
26
      for its unlawful employment practices, including retaliation against Mr. Polanco
27

28
                                                 3
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.98 Page 4 of 27


      for his complaints of illegal and improper conduct at Phamatech, age
 1
      discrimination, and intentional infliction of emotional distress.
 2
             11.     The tortious acts and omissions alleged herein were performed by
 3
      management level employees of Defendants. Defendants allowed and/or condoned
 4
      a continuing pattern of discriminatory practices.
 5
             12.     Plaintiff filed his charge with the California Department of Fair
 6
      Employment and Housing ("DFEH") on February 23, 2018, and thereafter on that
 7
      same day received from the DFEH his "right to sue."
 8
                                                II.
 9
                                     Jurisdiction and Venue
10           13.     This Court has subject matter jurisdiction over this action pursuant to
11    31 U.S.C. § 3732(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1345.
12           14.     Plaintiff requests the Court to exercise supplemental jurisdiction over
13    Plaintiff's California causes of action for age discrimination brought pursuant to
14    California Labor Code § 12940(a), pursuant to 28 U.S.C. § 1367. The Court's
15    exercise of supplemental jurisdiction would serve the interests of judicial economy

16    as the State claims are parallel in fact and in law to the federal claims.

17           15.    This Court has personal jurisdiction over Phamatech because, among

18
      other things, it transacts business in this District, and engaged in wrongdoing in
      this District.      Specifically, Phamatech entered into fraudulent kickback
19
      arrangements in this District, tested fraudulently obtained and medically
20
      unnecessary samples in this District, violated the terms of its forensic testing
21
      contract with the United States in this District, and made its improper employment
22
      decisions and actions in this District.
23
             16.    Venue is proper in this District under 31 U.S.C. § 3732(a) and 28
24
      U.S.C. §§ 139l(b) and (c). Phamatech transacts business within this District, Mr.
25
      Pham resides in this District, and the acts proscribed by 31 U.S.C. § 3729 occurred
26
      in this District.
27

28                                               4
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.99 Page 5 of 27


                                               III.
 1
                                             Parties
 2
             17.    Plaintiff-Relator John Polanco ("Relator") worked as a Vice President
 3
       of Sales for Phamatech. He brings this action on behalf of itself, the United States
 4
      pursuant to 31 U.S.C. § 3730(b)(l), and the qui tam provisions of the FCA. He
 5
       also advances employment claims.
 6
             18.    Defendant Phamatech, Inc. is a California corporation with its
 7
      principal place of business in San Diego, California. Phamatech sells medical
 8
       diagnostic devices and also provides laboratory testing services.       Phamatech
 9
      employees hundreds of people and enjoys average annual revenues in the $30-50
10    million range. In recent years, Phamatech has significantly expanded its testing of
11     specimens funded by Government Programs, and in particular Medicare
12           19.    Relator joined Phamatech, Inc., in 2001, after successfully starting
13    and growing his own company that specialized in providing urine specimen testing
14    for government agencies.      In around 2007, Relator received a promotion to
15    National Sales Director, after which he oversaw the main portion of the
16    company's laboratory testing business. Around this time, the company also went

17    through a major shift, starting to perform a large amount of "clinical" or medical

18
      testing rather than simply "forensic" testing for government agencies.         In or
      around 2012, Relator became Vice President, Direction of National Sales and
19
      Operations.
20
             20.    Defendant Tuan Pham Mr. Pham is an individual who resides in San
21
      Diego, California. He is the Chief Executive Officer of Phamatech and exercises
22
      exclusive control over all of the company's operations.
23
      III
24
      Ill
25
      III
26
      III
27

28
                                                5
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.100 Page 6 of 27


                                                IV.
 1
                                  Applicable Qui Tam Statutes
 2
       A.     The Anti-Kickback Statute
 3
              21.   The AKS makes it illegal for individuals or entities to offer or pay
 4
       any remuneration (including any kickback, bribe, or rebate) to any person to
 5
       induce such person to purchase, order, or recommend purchasing or ordering, "any
 6
       good ... or item for which payment may be made in whole or in part under a
 7
       Federal health care program." 42 U .S.C. § 1320a-7b(b )(2).
 8
              22.   The AKS has been interpreted to cover any arrangement where one
 9
       purpose of the remuneration is to obtain the referral of services to be billed to any
10     Government Program.        Thus, a laboratory violates the AKS when it pays fees
11     directly to Health Care Providers, or to marketers that work with Health Care
12     Providers, in order to secure the referral of specimens for testing that will be billed
13     to Government Programs.          Moreover, HHS-OIG has made clear that such
14     payments do not fall under the "safe harbor" provisions of 42 C.F.R. § 1001.952
15     because such payments are often on a "per sample basis" and/or they are not set in
16     advance and consistent with fair market value in an arm's length transaction.

17     B.    The False Claims Act

18
             23.    The FCA is the Federal government's chief weapon in combating
       waste, fraud, and abuse of public funds. In relevant part, the FCA provides for
19
       treble damages and civil penalties for any entity which:
20
             (i)    "knowingly presents, or causes to be presented, a false or fraudulent
21
                    claim for payment or approval," see 31 U.S.C. § 3729(a)(l) (2000)
22
                    and, as amended, 31 U.S.C. § 3729(a)(l )(A);
23
             (ii)   "knowingly makes, uses, or causes to be made or used, a false record
24
                    or statement material to a false or fraudulent claim," id. at §
25
                    3729(a)(l)(B); or
26

27

28
                                                  6
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.101 Page 7 of 27


              (iii)    "conspires to defraud the Government by getting a false or fraudulent
 1
                       claim allowed or paid," id. at § 3729(a)(3) (1986), and, as amended,
 2
                       31 U.S.C. § 3729(a)(l)(C).
 3
              24.      An entity "knowingly" presents a false statement where it "(i) has
 4
       actual knowledge of the information; (ii) acts in deliberate ignorance of the truth
 5
       or falsity of the information; or (iii) acts in reckless disregard of the truth or falsity
 6
       of the information." Unlike other fraud statutes, the FCA does not require proof of
 7
       a specific intent to defraud. See 31 U.S.C. § 3729(b )(1 ).
 8
              25.      The FCA provides that a person "may bring a civil action for a
 9
       violation of section 3729 for the person and for the United States Government." 31
10     U.S.C. §3730(b)(l).
11           26.       In March 2010, Congress codified existing case law by directing that
12     "a claim that includes items or services resulting from a violation of [the AKS]
13     constitutes a false or fraudulent claim for purposes of [the FCA]." 42 U.S.C. §
14     l 320a-7b(g).
15                                                  V.
16                                  The Government Programs

17     A.    Medicare and Medicaid

18
             27.      The Medicare program was established in 1965 as a medical

19
       insurance program for persons age 65 or older, persons under age 65 with certain
       disabilities, and persons of any age with end-stage renal disease. The United States
20
       Department of Health and Human Services administers the Medicare program
21
       through a contract with the Centers for Medicare and Medicaid Services.
22
             28.      Medicare now covers approximately 47.5 million Americans and
23
       accounts for approximately 16 percent of the federal budget. The program is
24
       funded through payroll taxes paid by workers and their employers, as well as
25
       monthly premiums that are deducted from Social Security checks.
26

27

28                                                  7
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.102 Page 8 of 27


              29.     The Medicare program consists of four parts: Parts A, B, C, and D.
 1
       Part B provides for reimbursement on a fee-for-service basis for physician services
 2
       associated with independent clinical lab testing and the services performed by the
 3
       actual labs.
 4
              30.     Medicaid is a joint federal-state program created in 1965 that
 5
       provides health care benefits for certain groups, primarily the poor and disabled.
 6
       The federal government pays a p011ion of each state's Medicaid payments. The
 7
       amount paid by the federal government is known as the Federal Medical
 8
       Assistance Percentage ("FMAP") and is based on the state's per capita income
 9
       compared to the national average. See 42 U.S.C. § l 396d(b ). FMAP is at least 50
10     percent and can be as high as 83 percent.
11     B.    Certifications to the Government Programs
12           31.      In order to participate in the Medicare and Medicaid programs, a
13     provider, including a laboratory that conducts testing of specimens, like
14     Phamatech, must complete an application and be approved for such participation.
15     As part of the application process, providers, including Phamatech, each provide
16     the following certification:
17                    I agree to abide by the Medicare Laws, regulations, and

18
                      program instructions that apply to this supplier. The

19
                      Medicare laws, regulations and program instructions are
                      available through the Medicare contractor. I understand
20
                      that payment of a claim by Medicare is conditioned upon
21
                      the claim and the underlying transaction complying with
22
                      such    laws,      regulations,   and   program   instructions
23
                      (including, but not limited to, the Federal anti-kickback
24
                      statute and the Stark law), and on the supplier's
25
                      compliance with all applicable conditions of participation
26
                      in Medicare ....
27

28
                                                        8
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.103 Page 9 of 27


                     ..I will not knowingly present or cause to be presented a
 1
                     false or fraudulent claim for payment by Medicare, and I
 2
                     will not submit claims with deliberate ignorance or
 3
                     reckless disregard of their truth or falsity.
 4
       See CMS, Form CMS 855B.
 5
               32.   Those who wish to participate in Medicaid programs must complete a
 6
       similar certification.
 7
               33.   Phamatech made these certifications to the Medicare and Medicaid
 8
       programs at the time of its initial application to become a provider and regularly
 9
       must recertify this information as a condition of continued participation.
10             Government Program Reimbursement for Laboratory Testing
       C.
11             34.   Government Programs only cover tests that are reasonable and
12     necessary for the treatment or diagnosis of an individual patient's illness or injury.
13     This assessment stems from such individual's medical condition. See 42 U.S.C. §
14     1395y(a)(l)(A). More specifically, the need for each test for each patient must be
15     individually assessed and documented in the patient's medical chart.          See 42

16     C.F.R. §§ 410.32(a) & (d)(2).
17                                                VI.

18
                                       The Kickback Scheme

19
               35.   Defendants engaged in a "kickback scheme" that had two
       components.     First, it paid improper referral fees to secure urine samples for
20
       testing, both through actual cash payments and the provision of free urine testing
21
       cups.    Second, it conducted testing of urine samples that it knew was not
22
       medically necessary and then billed the Government Programs for such testing.
23
       A.      Payment of Illegal Referral Fees
24
               36.   Defendants paid improper referral fees in two separate ways - direct
25
       payments and free specimen cups.
26
       Ill
27

28
                                                   9
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.104 Page 10 of 27


                                             Direct Payments
 1
                 37.      Phamatech, at the direction of Mr. Pham, entered into contracts with
 2
        purported marketing companies and Health Care Providers whereby it paid such
 3
        companies a per-sample fee for referrals of samples that were billed to
 4
        Government Programs.
 5
                 38.      Some of the contracts expressly provided that fees would be paid on
 6
        all samples, whether billed to Medicare/Medicaid or private insurance.            Other
 7
        contracts contained provisions indicating that they did not apply to samples billed
 8
        to Government Programs. Despite this language, however, Phamatech routinely
 9                                                                                 referral   of
        either     paid     those   compames    a   per-sample   fee   for   the
10     Medicare/Medicaid samples anyway, or it adjusted the "per sample" rate for non-
11     Medicare/Medicaid samples to make up for the referral of Medicare/Medicaid
12      samples.
13                                         Free Specimen Cups
14               39.      In addition to direct payments, Phamatech also paid illegal referral
15     fees in the form of providing Health Care Providers with free products,
16     specifically testing cups. Giving doctors free cups constitutes an illegal incentive

17     for them to send samples, as it is akin to charging them the normal price for the

18     cups but then paying them a "refund" when the samples are sent.

19
                 40.      For example, records reflect that on November 18, 2013, Phamatech
       "sold" Doctor M.D. "12-Test Drug Cups" (which are identical to the 10 Panel
20
       Instant Cup sold to GSA) for a unit price of "$0.00," or free of charge. Similarly,
21
       on June 10, 2014, November 24, 2014, February 17, 2015, and July 21, 2015,
22
       Phamatech provided Doctor V.V. hundreds of the same cups, via separate orders,
23
       free of charge. Phamatech also gave free and significantly reduced cups to Doctor
24
       J.M., as reflected in invoices dated April 3, 2014, April 9, 2014, and November
25
       16,2015.
26
       Ill
27

28
                                                    10
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.105 Page 11 of 27



 1
        B.    Conducting Testing That Was Not Medically Necessary
              41.   In addition to paying illegal referral fees for samples, Phamatech
 2
        billed Government Programs for the testing of samples that it knew was not
 3
        medically necessary.
 4
              42.   For example, Phamatech entered into a verbal agreement with
 5
        Imperial Valley Wellness ("IVW"), a Health Care Provider posing as its own
 6
        marketing company, to pay per-sample fees for all samples sent to Phamatech for
 7
        testing. IVW then began sending a significant number of samples to Phamatech
 8
        for testing. Many of the samples sent over by IVW and the requested testing were
 9
        not medically necessary.
10            43.   Phamatech knew they were not medically necessary because the
11     requisition forms for all of the requested testing were all identical in nearly every
12     respect except patient name.      Specifically, all of the requisition forms each
13     requested that Phamatech perform every single possible test, regardless of the age,
14     history, or specific medical needs of that particular patient.        This allowed
15     Phamatech to request the highest reimbursement possible from the Government
16     Programs and violated numerous federal rules and regulations.          See, e.g., 42

17     U.S.C. § 1395y(a)(l)(A) (providing that Medicare only covers tests that are

18
       reasonable and necessary for the treatment or diagnosis of an individual patient's

19
       illness or injury); 42 C.F.R. §§ 410.32(a) & (d)(2) (requiring that the need for each
       test for each patient be individually assessed and documented in the patient's
20
       medical chart).
21
              44.   In addition, for many of the patients, IVW sent samples for testing the
22
       same person's urine multiple times, in rapid succession, over numerous billing
23
       cycles, by different doctors from the same facility.     In many cases, the urine
24
       specimens were significantly diluted, suggesting that one urine sample had been
25
       used to create multiple specimens for testing.      Nonetheless, Phamatech tested
26

27

28                                              11
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.106 Page 12 of 27


     those numerous samples for the same patient on multiple occasions and billed
 1
     such testing to Government Programs.
 2
           45.      By way of example, the below chart summanzes the testing of
 3
     samples on numerous dates with respect to four separate patients that Phamatech
 4
     billed to Government Programs:
 5
             Date           Patient F.F.   Patient O.A.   Patient F.H.   Patient A.H.
 6               May 23             X             X               X

 7               May 24             X                                           X

                 May 27             X                             X             X
 8
                 May 28                                                         X
 9
                 May 29                                                         X
10                                                                X             X
                 May30

11

12               June 2                           X

                 June 3                           X
13
                 June 4             X             X               X
14
                 June 5             X             X               X             X
15               June 6                           X               X             X

16               June 9             X             X                             X

17
                 June 10            X      X                      X             X
18
                 June 11            X             X
19               June 12                          X

20               June 13                          X

21
                 Totals             8             11              7             9
22

23
           46.      As indicated in the above chart, one patient, O.A., actually had his
24
     urine tested 11 times by Phamatech in less than one month - all of which billed to
25
     Government Programs.
26
     Ill
27

28
                                                    12
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.107 Page 13 of 27


                                             VII.
 1
                           False Claims Relating to the GSA Contract
 2
            47.    In addition to its illegal kickback scheme, Phamatech submitted
 3
     numerous claims in violation of the FCA in connection with its testing contract
 4
     with the GSA.
 5
            48.    In or around 2004, Phamatech secured a contract with the GSA to
 6
     perform forensic testing on urine samples for inmates in the custody of the United
 7
     States Bureau of Prisons. That contract was renewed several times and remains in
 8
     effect to this day.
 9
            49.    As a requirement of this contract, Phamatech certified and agreed that
10   it would provide the GSA with "Most Favorite Customer" ("MFC") pricing. This
11   meant that Phamatech could not charge any other customer a lower price for the
12   same products or services it provided to the GSA under this contract.
13          50.    However, Phamatech did just that. For example, part of the contract
14   required that Phamatech sell GSA 25,000 urinalysis "cups" every month for the
15   "instant" testing of inmates. Phamatech assured GSA that it was giving them the
16   best pricing on those cups. Specifically, the "Authorized Federal Supply Schedule

17   Price List" for the most recent contract period, dating from June 1, 2014 through

18
     May 31, 2019, lists a price of $5. 92 for a "l OPanel Instant Cup Test."
            51.    Phamatech, however, routinely gave other doctors and providers
19
     better pricing on those cups, including by way of "2 for l" discounts and other
20
     incentives, or even gave away cups free of charge.
21
            52.    For example, as indicated above, records reflect that on November
22
     18, 2013, Phamatech "sold" Doctor M.D. "12-Test Drug Cups" (which are
23
     identical to the IO Panel Instant Cup sold to GSA) for a unit price of "$0.00," or
24
     free of charge. Similarly, on June 10, 2014, November 24, 2014, February 17,
25
     2015, and July 21, 2015, Phamatech provided Doctor V.V. hundreds of the same
26
     cups, via separate orders, free of charge.        Phamatech also gave free and
27

28
                                              13
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.108 Page 14 of 27


       significantly reduced cups ($2.67) to Doctor J.M., as reflected in invoices dated
 1
       April 3, 2014, April 9, 2014, and November 16, 2015.
 2
                53.   Finally, approximately two months before this filing, Phamatech
 3
       actually gave a lower price to the Department of Corrections for the State of
 4
       Pennsylvania - $2.65 - then it did to the GSA, as confirmed by an Invoice dated
 5
       May 17, 2016.
 6
                54.   To make matters worse, when the yearly audit would come up with
 7
       GSA, Phamatech, at the direction of Mr. Pham, would misrepresent its compliance
 8
       with the MFC pricing requirement. In particular, when the GSA officials would
 9
       ask for invoices showing pricing to other customers, Phamatech purposely
10     provided only invoices showing higher prices, despite knowing that it was actually
11     giving lower prices to other doctors or providers. Phamatech did so because it
12     knew that failure to comply with the requirements of the contract would result in
13     cancellation of the contract per its terms and likely fines.
14              55.   In addition to the MFC pricing requirement, Phamatech also agreed
15     111   the contract to comply with all federal regulations relating to the contract,
16     including those of the Food and Drug Administration ("FDA").             However,

17     Phamatech routinely sold specimen cups and related products to GSA that were

18     not cleared or approved by the FDA.

19
                56.   Each claim submitted for reimbursement under the GSA contract in
       contravention of the MFC pricing requirement, and each claim related to specimen
20
       cups sold to the GSA that were not cleared by the FDA, constituted separate false
21
       claims under the FCA.
22
                                                VIII.
23
                                    Damages For False Claims
24
                57.   As indicated above, Phamatech paid improper referral fees in
25
       violation of the AKS and then submitted claims for reimbursement related to the
26
       samples obtained by such referral fees. It also billed Government Programs for
27

28                                                14
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.109 Page 15 of 27


     testing that it knew was not medically necessary. Finally, it submitted claims in
 1
     violation of its certification to provide the GSA with MFC pricing and to provide
 2
     goods that complied with FDA requirements. Each and every claim under each of
 3
     the categories above constituted a false claim, in violation of the FCA.
 4
           58.    Upon information and belief, Phamatech entered into contracts with
 5
     dozens of marketing companies to secure improper referrals of samples that were
 6
     then billed to Government programs.
 7
           59.    Upon information and belief, Phamatech billed Government
 8
     Programs for thousands of tests that were not medically necessary.
 9
           60.    Upon information and belief, Phamatech submitted numerous claims
10   in connection with its contract with the GSA for payment on terms that did not
11   constitute MFC pricing and/or that were for products not cleared by the FDA.
12         61.    Each one of those claims was false within the meaning of the FCA.
13         62.    Defendants therefore have submitted thousands, and possibly
14   hundreds of thousands, or false claims to the Government Programs and are liable
15   to the United States of America for millions of dollars in damages.
16                                           IX.

17                Factual Allegations Concerning Employment Claims

18
           63.    Plaintiff re-alleges and incorporates by reference each and every

19
     allegation contained in the preceding paragraphs as though fully set forth herein.
           64.    Plaintiff began his employment with Defendant in or around October
20
     2001, in the capacity of Regional Sales Manager. Therefore, Defendant promoted
21
     Plaintiff to the position of National Sales Director in or around December 2007,
22
     and ultimately to Vice President, Director of National Sales and Operations in or
23
     around December 2012.
24
           65.    Defendant Phamatech holds itself out to the public as, "a global
25
     manufacturer of rapid diagnostic devices and provider of laboratory testing for
26
     medication monitoring, illicit drugs, alcohol, and now Pharmacogenetic testing."
27

28
                                              15
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.110 Page 16 of 27


     Defendant Phamatech has two main divisions, Forensic and Clinical. The Forensic
 1
     division involves drug testing for private workplaces, as well as probation
 2
     departments for local, county, state and federal government. Through its Forensic
 3
     division, Defendant Phamatech also sells Food and Drug Administration approved
 4
     Point of Care Testing (POCT) devices. The Clinical division involves drug testing
 5
     at the clinical setting (i.e. doctor's offices, clinics, hospitals, etc.). Clinical
 6
     Laboratory Improvement Amendment (CLlA) waived POCT devices are also sold
 7
     through Defendant Phamatech's Clinical division.
 8
           66.    As    noted   above,   during     Plaintiff's   employment,   Defendant
 9
     Phamatech engaged in unlawful and fraudulent "pass-through billing," as well as
10   conduct that violated the Federal anti-kickback statute. Pass-through billing occurs
11   when an ordering provider requests and bills for a service while the actual services
12   are not performed by the ordering physician. Rather, another entity (often a
13   commercial laboratory like Defendant Phamatech) performs the test, invoices the
14   physician (or sometimes third-party marketing group), and forwards the results so
15   that the ordering physician can bill the payor and earn a profit on the transaction.

16   As opposed to medical groups, marketing groups provide no medical value and

17
     simply reap the benefits of illegal pass-through billing. Often, third-party

18
     marketing groups become involved in order to further the scheme. This scheme
     involves laboratory services (like Defendant Phamatech) providing below market
19
     charges for the pass-through billing of patients covered by private and commercial
20
     insurance, in return for the steering of Medicare patients to the laboratory service.
21
           67.    Defendant Phamatech and a marketing group, Providica Medical
22
     LLC ("Providica") entered into an agreement on or about February 7, 2012. This
23
     agreement provided for Providica to pay Defendant Phamatech $100 per sample
24
     sent to Defendant Phamatech from Providica, for individuals with private
25
     insurance. This per sample fee charged by Defendant Phamatech was far less than
26
     Defendant Phamatech charged for federally funded payors. In return, Providica
27

28                                             16
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.111 Page 17 of 27


     billed the private and commercial insurance companies at a much higher rate,
 1
     sometimes in excess of 2000% more, for Defendant Phamatech's testing of the
 2
     samples. This is illegal pass-through billing, since, under the law, Providica was
 3
     disallowed to bill for services that it did not render (since Defendant Phamatech
 4
     was testing the samples). Thereafter, in or around November 2013, Phamatech and
 5
     Providica entered into a new agreement whereby Defendant Phamatech began
 6
     paying Providica $235 per sample, and Defendant Phamatech began billing private
 7
     and commercial insurance companies directly. At that point, the $235 per sample
 8
     fee that Defendant Phamatech was paying Providica became the basis for
 9
     Providica continuing to steer Medicare patients to Defendant Phamatech.
10   Defendant Phamatech profited from this unlawful agreement by more than $5
11   million. However, this was not the only illegal agreement that Defendant
12   Phamatech had with Providica.
13         68.    Defendant Phamatech was complicit, and a co-conspirator, in the
14   unlawful pass-through billing scheme because, as a benefit, Providica was
15   unlawfully steering all its Medicare referrals to Defendant Phamatech. This
16   "steering" of Medicare referrals was an unlawful benefit, or kickback, of the initial

17   fraudulent pass-through billing scheme; it was, in and of itself, illegal. Plaintiff

18
     believes that Defendant Phamatech generated more than $1.5 million from

19
     Providica's unlawful steering of Medicare referrals.
           69.    Plaintiff also believes that Defendant Phamatech and Tuan Pham,
20
     Defendant Phamatech's owner, fraudulently underrepresented the scope of
21
     business performed with Providica (by way of samples processed) to the State of
22
     New York Department of Health. Defendant Phamatech processed over I 00,000
23
     samples from the State of New York, but Plaintiff believes Defendant Phamatech
24
     fraudulently represented to the State of New York that it processed approximately
25
     200 samples. This false representation was done for the purpose of avoiding a
26
     larger monetary fine. Defendant Phamatech's false representation to the State of
27

28
                                              17
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.112 Page 18 of 27


     New York will be confirmed by Plaintiff through subpoenaing information
 1
     directly from the State of New York Department of Health.
 2
            70.    The unlawful arrangement between Defendant Phamatech and
 3
     Providica also provided for horribly unlawful medical billing practices (mainly,
 4
     unlawful billing for Medicare). By way of example, Providica's forms were
 5
     created in a way to allow Defendant Phamatech to benefit from what's known as
 6
     "bundling." In short, Defendant Phamatech was, oftentimes, paid per drug
 7
     screened for a specific sample. Providica's form required the medical providers to
 8
     select a "profile," as opposed to single drugs. This meant, then, that Defendant
 9
     Phamatech would inflate the number of drugs screened for, so that it could bill a
10   much higher rate for screening samples (since the cost was not drastically
11   increased when testing for multiple drugs).
12          71.    During Plaintiffs employment, he was also the mam contact for
13   another marketing group with which Defendant Phamatech worked, Imperial
14   Valley Wellness. Defendant Phamatech and Imperial Valley Wellness began their
15   relationship in or around March 2015, at which point Imperial Valley Wellness
16   began sending tens of thousands of samples (in excess of 24,000) to Defendant

17   Phamatech. In return, Defendant Phamatech was paying Imperial Valley Wellness

18
     for the samples (initially by way of paying Imperial Valley Wellness' employees

19
     hourly wages, and then paying upwards of $50 per sample). These samples sent
     from Imperial Valley Wellness to Defendant Phamatech included Medicare
20
     patients,    which meant that Defendant Phamatech billed, and received
21
     remuneration from, the Federal Government through Medicare for testing of these
22
     samples. Plaintiff regularly interacted and met with Socorro Escalante who had
23
     always held herself out as Imperial Valley Wellness' owner. However, during a
24
     meeting with Ms. Escalante in or around July 2015, she disclosed to Plaintiff that
25
     she was not Imperial Valley Wellness' owner, and that the owner was actually Dr.
26
     Luyen V. Pham. Plaintiff understood that Dr. Pham could not legally be Imperial
27

28
                                             18
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.113 Page 19 of 27


     Valley Wellness' owner, though, because it resulted in him personally receiving
 1
     illegal kick backs from Defendant Phamatech for steering patients, especially
 2
     Medicare patients, to Defendant Phamatech.
 3
           72.     Following his meeting with Ms. Escalante, Plaintiff immediately
 4
     reported the information to Tuan Pham, since the information he received from
 5
     Ms. Escalante showed that Defendant Phamatech had been receiving illegal
 6
     payments from Medicare (as well as private insurance companies). In response,
 7
     Tuan Pham responded, "Okay, let me deal with that." Plaintiff understood that,
 8
     pursuant to Federal Law, Defendant Phamatech (and Tuan Pham) had 60 days in
 9
     which to report and repay any illegal monies received for processing samples from
10   Imperial Valley Wellness. To date, Plaintiff does not believe Defendant
11   Phamatech (or Tuan Pham) reported and/or returned any monies improperly
12   received. Plaintiff believes that Defendant Phamatech made more than $ 1.5
13   million from this illegal scheme with Imperial Valley Wellness.
14         73.     Thereafter, Plaintiff reported the same information to Defendant
15   Phamatech's Clinical Account Manager Jenny Ziolkowski, who was in charge of

16   the Imperial Valley Wellness account. Plaintiff told Ms. Ziolkowski that what she

17   was doing was "illegal." In response, Ms. Ziolkowski went directly to Tuan

18
     Pham's office. Shortly thereafter, in or around August 2015, Defendant Phamatech
     removed Plaintiff from the clinical component of his job and ceased sending him
19
     any billing    documents     (which was        previously part of Plaintiffs job
20
     responsibilities, and directly within his purview).
21
           74.     Thereafter, in or around March 2016, Defendant Phamatech, through
22
     Tuan Pham, appointed Defendant Phamatech's corporate attorney, Bruce Glasser,
23
     as its Compliance Officer. Around that same time, Tuan Pham set up training by
24
     an entity out of New York, called Health Law Partners. It seemed strange to
25
     Plaintiff that Tuan Pham chose an entity out of New York, when there were plenty
26
     of qualified organizations in California. However, during the training session,
27

28                                             19
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.114 Page 20 of 27


     Plaintiff realized why Tuan Pham chose the organization. The only question Tuan
 1
     Pham asked during the training seminar was, "If they're kickbacks, is there a
 2
     dollar limit where they leave you alone?" In response, the trainer said, "No, it's
 3
     still a kickback." This caused Plaintiff to realize that Tuan Pham was concerned
 4
     about his (and Defendant Phamatech's) unlawful scheme with Providica, which
 5
     was based out of New York (which was the basis for selecting a New York entity
 6
     to conduct the training).
 7
           75.    Thereafter, Plaintiff received a telephone call from RKM Group, a
 8
     marketing group that Defendant Phamatech began working with in or around
 9
     2011, priori to Plaintiff becoming Vice President, Director of National Sales and
10   Operations. The individual from RKM Group asked Plaintiff if Defendant
11   Phamatech, "allowed pass-through billing." Plaintiff did not know what pass-
12   through billing was at the time, so he told the individual he would speak with
13   Tuan Pham and get back to him. Thereafter, Plaintiff asked Tuan Pham if
14   Defendant Phamatech allowed pass-through billing, and he said, "No[.]" As
15   Plaintiff was leaving Tuan Pham's office, Tuan Pham stopped him and said, "the
16   other marketing groups are an exception." This was a direct reference to Providica,

17   and other marketing groups. At this point, Plaintiff became concerned about

18
     Defendant Phamatech's practices, and himself began to look into the illegalities of

19
     Defendant Phamatech's and Tuan Pham's actions.
           76.    Thereafter, in or around April 2016, Plaintiff had another meeting
20
     with Ms. Escalante. In this meeting, and through paperwork Plaintiff received
21
     regarding Defendant Phamatech's business with Imperial Valley Wellness,
22
     Plaintiff learned that the number of samples Defendant Phamatech was receiving
23
     from Imperial Valley Wellness had significantly increased (Defendant Phamatech
24
     had received approximately 5,000 samples that previous month) since his July
25
     2015 conversation with Tuan Pham. Thereafter, Plaintiff immediately reported to
26
     Mr. Glasser that Defendant was receiving more illegal samples, meaning more
27

28                                           20
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.115 Page 21 of 27


         illegal funds from Medicare, since he previously advised Defendant Phamatech
     1
         and Tuan Pham that Dr. Pham was the owner of Imperial Valley Wellness.
 2
         Plaintiff told Mr. Glasser, "We need to look at this closer." In response, Mr.
 3
         Glaser exclaimed, "John [Plaintiff] do you want to go to jail?" Plaintiff responded,
 4
         "If anyone is going to jail, it's going to be Tuan [Pham]." Mr. Glasser immediately
 5
         walked away from Plaintiff and infonned Tuan Pham about what Plaintiff had just
 6
         said.
 7
                 77.   Thereafter, Defendant Phamatech began reducing Plaintiffs salary
 8
         drastically, to the point where his salary was decreased to 80%, and his
 9
         commissions were completely removed by February 2017. Thereafter, Defendant
10       (following attempts to coerce Plaintiff to resign his employment) terminated
11       Plaintiffs employment effective March 6, 2017.
12               78.   Also, during Plaintiffs employment, Defendant Phamatech, by and
13       through Tuan Pham, began engaging in conduct that Plaintiff felt were directed at
14       him on the basis of his age, which equated to age discrimination by Defendant
15       Phamatech.
16                                                  X.
17                                         Causes of Action

18
                                 COUNT ONE - ALL DEFENDANTS

19
                       (Violation of False Claims Act, 31 U.S.C. § 3729(a)(l))
                 79.   Relator hereby incorporates by reference the preceding paragraphs of
20
         this Complaint as if fully set forth herein.
21
                 80.   Defendants knowingly presented and caused to be presented to the
22
         United States of America false or fraudulent claims for payment in violation of 31
23
         U.S.C. § 3729(a)(l ).
24
                 81.   Relator cannot at this time identify each and every such false claim,
25
         because there are thousands, and possibly hundreds of thousands, of such claims
26
         that were presented by Defendants over an extended period of time, and Relator
27

28
                                                    21
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.116 Page 22 of 27


        has no control over Defendants and insufficient access to the records m
 1
        Defendants' possession that would reveal such information.
 2
              82.    By reason of the false and fraudulent claims submitted by
 3
        Defendants, the United States of America has been damaged in a substantial
 4
        amount to be determined at trial, and is entitled to recover treble damages plus a
 5
        civil monetary penalty for each claim.
 6
                             COUNT TWO - ALL DEFENDANTS
 7
                    (Violation of False Claims Act, 31 U.S.C. § 3729(a)(2))
 8
              83.   Relator hereby incorporates by reference the preceding paragraphs of
 9
       this Complaint as if fully set forth herein.
10            84.   Defendants knowingly made, used, or caused to be made or used,
11      false or fraudulent records or statements material to the payment of false or
12     fraudulent claims, thereby causing false or fraudulent claims for payment to
13     actually be made or approved, in violation of 31 U.S.C. § 3729(a)(2).
14            85.   Specifically, Defendants regularly certified that Phamatech was m
15     compliance with the AKS and terms of its contract with the GSA when it was not.
16     These false and fraudulent statements caused the United States of America to pay

17     out sums that it would not have had it known that the statements were false.

18            86.   Relator cannot at this time identify each and every such false

19
       statement, because there are thousands, and possibly hundreds of thousands, of
       such statements that were presented by Defendants over an extended period of
20
       time, and Relator has no control over Defendants and insufficient access to the
21
       records in Defendants' possession that would reveal such information.
22
              87.   By reason of the false and fraudulent statements made by Defendants,
23
       the United States of America has been damaged in a substantial amount to be
24
       determined at trial, and is entitled to recover treble damages plus a civil monetary
25
       penalty for each statement.
26
       Ill
27

28
                                                  22
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.117 Page 23 of 27


                              COUNT THREE - PHAMATECH
 1
                   (Whistleblower Retaliation, 31 U.S.C.A. § 3730, et seq.)
 2
             88.     Plaintiff re-alleges and incorporates by reference each and every
 3
       allegation contained in the preceding paragraphs as though fully set forth herein.
 4
             89.     Defendants terminated Plaintiffs employment.
 5
             90.     Plaintiff reported to one or more of Defendant's agents, who had
 6
       authority over him, who also had authority to investigate, discover or correct the
 7
       violation, that he had reasonable cause to believe that Defendant was in violation
 8
       of 31 U.S.C.A. § 3729, by presenting a false claim for money to the United States
 9
       Government.
10           91.    Plaintiff believes and thereon alleges that his complaint, as stated
11     herein, was a substantial motivating reason behind Defendant's decision to reduce
12     his pay, remove his job responsibilities, and terminate his employment.
13           92.    As a direct, foreseeable, and proximate result of Defendant's conduct,
14     Plaintiff has sustained and continues to sustain substantial losses in earnings,
15     employment benefits, employment opportunities, and Plaintiff has suffered other
16     economic losses in an amount to be determined at trial. Plaintiff has sought to

17     mitigate these damages.

18
             93.    As a direct, foreseeable, and proximate result of Defendant's conduct,

19
       Plaintiff has suffered and continues to suffer humiliation, emotional distress, loss
       of reputation, and mental and physical pain and anguish, all to his damages to in a
20
       sum to be established according to proof.
21
             94.    As a result of Defendant's deliberate, outrageous, despicable conduct,
22
       Plaintiff is entitled to recover punitive and exemplary damages in an amount
23
       commensurate with Defendant's wrongful acts and sufficient to punish and deter
24
       future similar reprehensible conduct.
25

26

27

28
                                                23
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.118 Page 24 of 27


                95.   In addition to such other damages as may properly be recovered
     1
         herein, Plaintiff is entitled to recover prevailing party attorneys' fees and costs
 2
         pursuant to 31 U.S.C.A. § 3730(h).
     3
                                   COUNTFOUR-PHAMATECH
     4
                         (Age Discrimination, Cal. Gov't Code § 12940(a))
 5
                96.   Plaintiff re-alleges and incorporates by reference each and every
     6
         allegation contained in the preceding paragraphs as though fully set forth herein.
 7
                97.   Plaintiff was older than 40 years old.
 8
                I 00. Defendant, by and through its employees and agents, engaged in
 9
         conduct that, taken as a whole, materially and adversely affected the terms and
10       conditions of Plaintiff's employment, as stated herein, including but not limited to
11       terminating Plaintiff's employment.
12              IO I. Plaintiff believes and thereon alleges that his age was a substantial
13       motivating reason for Defendant engaging in conduct that, when taken as a whole,
14       materially and adversely affected the terms, conditions and privileged of
15       Plaintiff's employment.
16              I 02. As a direct, foreseeable, and proximate result of Defendant's conduct,

17       Plaintiff has sustained and continues to sustain substantial losses in earnings,

18       employment benefits, employment opportunities, and Plaintiff has suffered other

19
         economic losses in an amount to be determined at trial. Plaintiff has sought to
         mitigate these damages.
20
               I 03. As a direct, foreseeable, and proximate result of Defendant's conduct,
21
         Plaintiff has suffered and continues to suffer humiliation, emotional distress, loss
22
         of reputation, and mental and physical pain and anguish, all to his damages to in a
23
         sum to be established according to proof.
24
               104. As a result of Defendant's deliberate, outrageous, despicable conduct,
25
         Plaintiff is entitled to recover punitive and exemplary damages in an amount
26

27

28
                                                  24
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.119 Page 25 of 27


       commensurate with each of Defendant's wrongful acts and sufficient to punish
 1
       and deter future similar reprehensible conduct.
 2
              I 05. In addition to such other damages as may properly be recovered
 3
       herein, Plaintiff is entitled to recover prevailing party attorneys' fees and costs
 4
       pursuant to Government Code§ 12965(b).
 5
                                COUNT FIVE - PHAMATECH
 6
                         {Intentional Infliction of Emotional Distress)
 7
             106. Plaintiff re-alleges and incorporates by reference each and every
 8
       allegation contained in the preceding paragraphs as though fully set forth herein.
 9
              I 07. Defendant's intentional conduct, as stated herein, was outrageous and
10     done for the purpose of causing Plaintiff to suffer humiliation, mental anguish and
11     emotional and physical distress.
12            I 08. Defendant intended to cause Plaintiff to suffer emotional distress or
13     acted with reckless disregard of the probability that Plaintiff would suffer
14     emotional distress, knowing that Plaintiff was present when the conduct occurred.
15           I 09. As a further direct, foreseeable, and proximate result of Defendant's

16     conduct, Plaintiff has sustained and continues to suffer humiliation, emotional

17     distress, loss of reputation, and mental and physical pain and anguish, all to

18     Plaintiffs damage in an amount according to proof at trial.
             110. As a result of Defendant's deliberate, outrageous, despicable conduct,
19
       Plaintiff is entitled to recover punitive and exemplary damages in an amount
20
       commensurate with each of Defendant's wrongful acts and sufficient to punish
21
       and deter future similar reprehensible conduct
22
                                                XI.
23
                                          Prayer for Relief
24
                                   Qui Tam Causes of Action
25
             111. For the foregoing reasons, Relator respectfully requests that judgment
26
       be entered in favor of the United States of America and against Defendants for
27

28
                                                 25
 Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.120 Page 26 of 27


     treble the damages to the United States, in an amount to be determined at trial, the
 1
     maximum statutory penalty for each false claim submitted in violation of the FCA,
 2
     an award of costs, and any other relief the Court deems proper.
 3
                                    Employment Claims
 4
           112. For compensatory damages, including back pay, front pay, and other
 5
     monetary relief, in an amount according to proof, including but not limited to all
 6
     back pay, including "2 times the amount of back pay" pursuant to 31 U.S.C.A. §
 7
     3730(h)(2);
 8
           113. For special damages in an amount according to proof;
 9
           114. For mental and emotional distress damages;
10         115. For punitive damages in an amount necessary to make an example of
11   and to punish defendants, and to deter future similar misconduct;
12         1 16. For costs of suit, including attorneys' fees as permitted by law,
13   including those permitted by 31 U.S.C.A. § 3730(h) and California Government
14   Code§ 12965(b);
15         117. For reinstatement as permitted by law, including reinstatement rights

16   under 31 U.S.C.A. § 3730(h)(2);

17         118. For an award of interest, including prejudgment interest, at the legal

18   rate as permitted by law;

19
           119. For injunctive relief; and
           120. For such other and further relief as the Court deems proper and just
20
     under all the circumstances.
21
     Ill
22
     Ill
23
     Ill
24
     Ill
25
     Ill
26
     Ill
27

28
                                              26
     Case 3:16-cv-01835-L-NLS Document 16 Filed 10/01/19 PageID.121 Page 27 of 27


                                                XII.
     1
                                       Jury Trial Demanded
     2
                121. Relator/Plaintiff respectfully demands a trial by jury of all issues so
     3
         triable.
     4

     5
         DATED: October 1, 2019                Respectfully submitted,
     6

 7

 8

 9
                                               H
10                                             Car ornia Bar umber:
                                               550 West C Street, Suite 1150
11                                             San Diego, California 9210 I
12
                                               Telephone: (619) 535-3910
                                               Email:     harendsen@arendsenlaw.com
13

14                                             THE HANRAHAHN FIRM
                                               COREY P. HANRAHAN
15                                             California Bar Number: 256835
                                               402 West Broadway, Suite 1760
16                                             San Diego, California 92101
                                               Tel: (619) 377-6522
17                                             E-fax: (619) 377-6662
18                                             ATTORNEYS FORRELATOR
19

20

21

22

23

24

25

26

27

28
                                                 27
